Exhibit 10.1
Execution Copy
AMENDED AND RESTATED
INDEPENDENT CONTRACTOR AGREEMENT
     This AMENDED AND RESTATED INDEPENDENT CONTRACTOR AGREEMENT (this
“Agreement”) is made as of the 8th day of August, 2008 (the “Effective Date”),
by and between iRobot Corporation, a Delaware corporation with a principal
office at 8 Crosby Drive, Bedford, Massachusetts, 01730 and its affiliates,
successors, assigns and duly authorized representatives (the “Company”), and
Rodney A. Brooks, an individual with an office at The Stata Center of The
Massachusetts Institute of Technology (“MIT”), Cambridge, Massachusetts, 02139
(“Contractor”). This Agreement amends and restates in its entirety the
Independent Contractor Agreement, dated December 30, 2002, by and between
Company and Contractor (the “Existing Agreement”).
     WHEREAS, the Company and Contractor are parties to the Existing Agreement;
     WHEREAS, Contractor desires to commence work with two new entities,
Heartland Robotics, Inc. (“Heartland”) and BrooksLab, LLC (“BrooksLab”);
     WHEREAS, Heartland proposes to engage in the business of developing,
producing, marketing and selling products or services in the Robotics Industry
(as defined below) for use in industrial and plant automation or with material
handling applications outside of the defense or homeland security industries
(the “Heartland Opportunity”);
     WHEREAS, BrooksLab proposes to engage in the business of incubating and
commercializing new ideas and technologies in the Robotics Industry and
licensing or assigning such new ideas or technologies to new or existing
business entities, provided that such new ideas or technologies incubated or
commercialized by BrooksLab (i) shall not have applications in industrial or
plant automation, (ii) shall not constitute material handling applications
and/or (iii) shall not be in the Mobile Robotics Industry (the “BrooksLab
Opportunity” and, together with the Heartland Opportunity, the “Opportunities”);
     WHEREAS, the term “Robotics Industry” for all purposes of this Agreement
shall mean those areas of business where embedded control, mechanical
actuations, sensors and artificial intelligence are combined together to create
value; and the term “Mobile Robotics Industry” for all purposes of this
Agreement shall mean those areas of business where embedded control, mechanical
actuations, sensors and artificial intelligence are combined together to create
a mobile system that delivers value;
     WHEREAS, Contractor and Company desire Contractor to remain a Director of
the Company and to continue to perform certain services for the Company on an
independent contractor basis while pursuing the Opportunities;
     WHEREAS, in consideration of the Company entering into this Agreement,
Contractor has caused Heartland to enter into a separate stock purchase
agreement with the Company;

 



--------------------------------------------------------------------------------



 



     WHEREAS, Contractor and Company desire to, and hereby do, amend and restate
the Existing Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
and covenants herein contained, it is hereby agreed as follows:
     1. Services:
     (a) Company hereby retains Contractor, and Contractor hereby agrees to
continue to perform for Company, certain services assigned to Contractor by
Company, including, but not limited to, fundraising, marketing, and technical
projects, all such services and projects to be outside of the usual course of
the Company’s business and relate to areas of the Company’s business that do not
in any way over-lap with the Opportunities (the “Services”). Contractor is
responsible for providing the necessary equipment, tools, materials and supplies
to perform the Services.
     (b) Contractor agrees to keep Company updated, promptly upon Company’s
request, of any progress, problems, and/or developments of which Contractor is
aware regarding the Services. Company shall have the right to require such
updates in writing from Contractor in a format specified by Company or
acceptable to Company in its sole discretion.
     (c) From time to time, the Company may ask the Contractor to work with and
at the direction of the Company’s legal counsel in order to provide assistance
on certain legal matters. It is the company’s intention that such work be
covered by the attorney-client privilege to the maximum extent permitted by law,
and the Contractor agrees to cooperate with the Company in all reasonable
respects in such matters.
     2. Compensation:
     (a) In exchange for the full, prompt, and satisfactory performance of all
Services to be rendered to Company hereunder (not to exceed 35 hours per month),
Company shall provide Contractor, as full and complete compensation for the
Services rendered hereunder, compensation at the rate of $500.00 per hour.
Company shall pay such compensation within 30 days of the date of each invoice
from Contractor setting forth the Services performed (but Contractor will not
submit invoices more often than monthly and the Company shall in all cases have
the right to dispute or approve matters set forth on any such invoice).
     (b) Company hereby agrees that Contractor may be eligible for additional
compensation for specific projects. Such additional compensation, and whether
Contractor is eligible for same, will be determined and awarded at the Company’s
sole discretion.
     (c) The Company will, upon substantiation thereof, reimburse the Contractor
for all reasonable expenses required in the ordinary course of business and
incurred by the Contractor in connection with the Services. The Contractor must
regularly submit, to the Treasurer of the Company, a statement of these expenses
and will comply with such other accounting and reporting requirements as the
Company may from time to time establish.

2



--------------------------------------------------------------------------------



 



     (d) Contractor shall not be entitled to receive any other compensation or
any benefits from Company (except as expressly set forth herein). Except as
otherwise required by law, Company shall not withhold any sums or payments made
to Contractor for social security or other federal, state or local tax
liabilities or contributions, and all withholdings, liabilities, and
contributions shall be solely Contractor’s responsibility. Contractor expressly
acknowledges and agrees that Contractor is obligated to pay all taxes arising
from Contractor’s receipt of payments for the provision of Services and that he
will not be eligible for any employee benefits and expressly waives any
entitlement to such benefits. Contractor further agrees to indemnify the Company
and hold it harmless to the extent of any obligation imposed on the Company
(i) to pay withholding taxes or similar items, or (ii) resulting from any
determination by a federal, state or local authority that Contractor is not or
was not an independent contractor. Further, Contractor understands and agrees
that the Services are not covered under the unemployment compensation laws and
are not intended to be covered by workers’ compensation law.
     3. Confidentiality and Nondisclosure. For purposes of this Section 3 and
Sections 4 and 5 of this Agreement, the “Company” shall include iRobot, its
subsidiaries, corporate entities (other than Heartland and its subsidiaries) in
which, to the Contractor’s knowledge, iRobot has made a minority equity
investment and their respective successors and assigns. In consideration and as
a condition of the Contractor’s continuing relationship with the Company and the
compensation paid for Contractor’s performance of the Services, the Contractor
agrees as follows:
     (a) Except as deemed necessary by the Contractor to perform the Services
hereunder, (i) to keep confidential, except as the Company may otherwise consent
in writing, and not to disclose, or make any use of except for the benefit of
the Company, at any time either during or subsequent to the Contractor’s
relationship with the Company, any trade secrets, confidential information,
knowledge, data, or other information of the Company relating to products,
processes, know-how, designs, customer lists, business plans, marketing plans
and strategies, and pricing strategies pertaining to any business of the
Company, which the Contractor may produce, obtain or otherwise acquire during
the course of his relationship with the Company (“Confidential Information”),
except as herein provided, and (ii) not to deliver, reproduce or in any way
allow any such Confidential Information, or any documentation relating thereto
to be delivered or used by any third parties without specific direction or
consent of a duly authorized representative of the Company. Notwithstanding the
foregoing, Confidential Information shall not include (1) the Contractor’s
skills and general knowledge about the Robotics Industry, it being understood
that Contractor’s skills and general knowledge relating to the Robotics Industry
may have been, and may continue to be, developed or enhanced, in part, as a
result of Contractor’s past or future provision of Services to the Company,
(2) Confidential Information that has been disclosed or released to the general
public unless such disclosure or release is as a result of Contractor’s breach
of this Agreement, (3) Confidential Information that is available to Contractor
on a non-confidential basis from a source other than the Company, provided such
source is not and was not bound by a confidentiality agreement with the Company,
(4) Confidential Information which, at the time of disclosure, had previously
been developed by Contractor independently of and without reference to the
Confidential Information, or (5) Confidential Information which at the time of
disclosure, and with respect to such disclosure only, is required to be
disclosed pursuant to a requirement of law.

3



--------------------------------------------------------------------------------



 



     (b) In the event of termination of the Contractor’s relationship with the
Company for any reason whatsoever, Contractor agrees: (i) to surrender and
deliver to the Company promptly all records, materials, equipment, drawings and
data of any nature pertaining to the Company, regardless of whether containing
any Confidential Information, and the Contractor will not take with him any
description containing or pertaining to any Confidential Information which the
Contractor may produce or obtain during the course of performing the Services;
(ii) after returning all such Company property, the Contractor shall promptly
delete and finally purge all duplicates, electronic or otherwise, from any
computer or device under his possession or control; and (iii) to sign and
deliver a “Termination Certificate” in the form attached as Exhibit A.
     (c) To keep and maintain adequate and current written records of all sales
and customer transactions related to the Services that are material to the
Company, which records shall be available to and remain the sole property of the
Company at all times.
     (d) Except as set forth in this Agreement, Contractor acknowledges and
agrees that he will not use any Confidential Information in connection with the
pursuit or furtherance of the Opportunities.
     4. Restrictive Covenants. During the term of this Agreement and for a
period of one (1) year after the termination of this Agreement for Section 4(a)
and two (2) years after the termination of this Agreement for Sections 4(b) and
4(c), regardless of the reason for the termination, the Contractor shall not,
without the Company’s prior written consent, which shall not be unreasonably
withheld, directly or indirectly:
     (a) as an individual proprietor, partner, stockholder, officer, employee,
Contractor, director, joint venturer, saver, lender, or in any other capacity
whatsoever (other than as a holder of not more than 5% of the total outstanding
stock of a publicly held company), engage in the business of developing,
producing, marketing or selling products or services similar to products or
services in the Mobile Robotics Industry. Notwithstanding the foregoing, the
Company acknowledges and agrees that Contractor may: (i) pursue and otherwise
engage in the Opportunities, (ii) perform his academic or administrative
responsibilities as a professor (whether or not on leave of absence) at the
Massachusetts Institute of Technology or other academic institution, (iii) serve
as an advisor to the chief executive officer of John Deere & Company and as a
member of the Global Technology and Innovation Advisory Council of John Deere &
Company, (iv) serve as a member of the International Scientific Advisory Group
(ISAG) of the National Information Communication Technology of Australia,
(v) serve as a member of the Green Tech Advisory Board of Trident Capital or
(vi) serve as a member of grant-making and other foundation boards and otherwise
engage in civic and charitable activities (the activities referenced in these
clauses (i) through (vi) being referred to herein as the “Permitted Activities”)
without, in any such case, violating this Section 4(a) or any other provision of
this Agreement.
     (b) recruit, solicit or induce, or attempt to induce, any employee,
Contractor or agent of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company; or

4



--------------------------------------------------------------------------------



 



     (c) divert or take away from the Company, or solicit or attempt to divert
or take away from the Company, the business or patronage of any of the clients,
customers or accounts, or prospective clients, customers or accounts, of the
Company.
     5. Representations and Warranties of Contractor.
     Contractor hereby represents and warrants to the Company that:
     (a) Contractor has provided the Company with accurate information related
to the proposed activities of Heartland and Brooks Labs and, as of the date
hereof, Contractor does not plan to undertake any activities in connection with
the Opportunities other than as has been disclosed to the Company or provided
for in this Agreement; and
     (b) This Agreement constitutes the legal, valid and binding obligation of
Contractor, enforceable in accordance with its terms, subject to applicable
bankruptcy, reorganization, fraudulent conveyance, moratorium, insolvency or
similar laws now or hereafter in effect affecting the enforcement of creditors’
rights generally.
     (c) Contractor will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, ideas, products, processes, algorithms, databases, computer
programs, formulae, techniques, know-how, trade secrets, graphics or images, and
audio or visual works and other works of authorship (collectively
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived or reduced to practice by Contractor (alone or jointly with
others) in connection with performing Services for and on behalf of the Company.
Contractor acknowledges that all past and future services performed by
Contractor for or on behalf of the Company have been and will be on a “work for
hire” basis, and Contractor hereby assigns and transfers and, to the extent any
such assignment cannot be made at present, will assign and transfer, to the
Company and its successors and assigns all Contractor’s right, title and
interest in all Developments that (i) relate to the business of the Company or
any customer of the Company or any of the products or services being researched,
developed, manufactured, performed or sold by the Company or which may be used
with such products or services; provided, however, that this clause (i) shall
apply only to Developments conceived or reduced to practice by Contractor prior
to the Effective Date; (ii) result from tasks assigned to Contractor by the
Company and/or the Services (it being understood that, from and after the
Effective Date, no such tasks or Services shall relate to the Opportunities and
that any Developments relating to the Opportunities shall not be assigned to, or
otherwise become the property of, the Company); or (iii) result from the use of
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company (“Company-Related Developments”), and all related
patents, patent applications, trademarks and trademark applications, service
marks and service mark applications, copyrights and copyright applications, and
other intellectual property rights in all countries and territories worldwide
and under any international conventions (“Intellectual Property Rights”).
     This Agreement does not obligate Contractor to assign to the Company any
Development which arises in connection with Contractor’s work while pursuing the
Permitted Activities or is developed entirely on Contractor’s own time.

5



--------------------------------------------------------------------------------



 



     6. Representations and Warranties of the Company.
     The Company hereby represents and warrants the Company that:
     (a) This Agreement has been duly authorized by proper action on the
Company’s part, and it has been duly executed and delivered by an authorized
officer or agent of the Company;
     (b) This Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, reorganization, fraudulent conveyance, moratorium, insolvency or
similar laws now or hereafter in effect affecting the enforcement of creditors’
rights generally;
     (c) This Agreement and the transactions contemplated hereby have been
reviewed and approved by the Company’s Nominating and Corporate Governance
Committee; and
     (d) The Company’s General Counsel has either (i) specifically confirmed in
writing that no further approvals are necessary in connection with Contractor’s
pursuit or furtherance of the Opportunities; or (ii) specifically confirmed in
writing that all requisite corporate approvals have been obtained with respect
to Contractor’s pursuit or furtherance of the Opportunities.
     7. Freedom to Pursue Opportunities.
     (a) The Company acknowledges and agrees that it has been presented with a
general description of the proposed activities of Heartland and BrooksLabs and,
based on the descriptions presented to the Company, it has declined to
participate in the Opportunities. Contractor shall have no liability to the
Company under the corporate opportunity doctrine or otherwise by reason of the
sole fact that Contractor, Heartland and/or BrooksLab directly or indirectly
pursues the Opportunities or directs the Opportunities to another person or
entity.
     (b) In the event that, while Contractor remains a director of the Company
or Contractor continues to provide Services to the Company pursuant to this
Agreement, Contractor, directly or indirectly, desires to pursue a business
opportunity not constituting an Opportunity (as defined herein) that reasonably
could be expected to be pursued by the Company or to belong to the Company (a
“Company Business Opportunity”), Contractor shall promptly notify the Company of
the nature of such Company Business Opportunity by providing the Company with a
written description thereof. The Company shall act in good faith to respond to
such notice as promptly as practicable with the understanding that, if the
Company Business Opportunity is clearly not an opportunity that the Company will
pursue, the Company shall so notify the Contractor within 30 days. If the
Company does not notify the Contractor that it will not pursue the Company
Business Opportunity within said 30-day period, the Company shall enter into
meaningful discussions with Contractor as to whether or not it will pursue such
Company Business Opportunity, shall diligently pursue such discussions and shall
use its best efforts to determine whether or not it will pursue such Company
Business Opportunity in as expeditious a manner as practical.
     8. Indemnification/Release.

6



--------------------------------------------------------------------------------



 



     (a) Contractor agrees to take all necessary precautions to prevent injury
to any persons (including employees of Company) or damage to property (including
Company’s property) during the term of this Agreement, and shall indemnify,
defend and hold harmless Company, its officers, directors, stockholders,
employees, representatives and/or agents from any claim, liability, loss, cost,
damage, judgment, settlement or expense (including reasonable attorney’s fees)
resulting from or arising in any way out of injury (including death) to any
person or damage to property arising in any way out of any act, error, omission
or negligence on the part of Contractor in the performance or failure to fulfill
any Services or obligations under this Agreement.
     (b) Contractor further agrees that any breach of this Agreement by
Contractor will cause irreparable harm to Company and that in the event of such
breach or threatened breach, Company shall have, in addition to any and all
remedies of law and those remedies stated in this Agreement, the right to an
injunction or other equitable relief to prevent the violation of Contractor’s
obligations hereunder. Contractor and the Company further agree that no bond or
other security shall be required in obtaining such equitable relief and
Contractor and the Company, hereby consent to the issuances of such injunction
and to the ordering of such specific performance.
     (c) Contractor agrees to indemnify and hold Company harmless from and
against any and all claims, demands, liabilities, damages, costs, or expenses
(including without limitation attorney’s fees, back wages, liquidated damages,
penalties or interest) resulting from Company’s failure to withhold, or pay any
and all federal or state taxes required to be withheld or paid by employers or
employees, including, without limitation, and any and all income tax, social
security, and F.U.T.A. taxes.
     9. Termination.
     This Agreement shall be effective on the date hereof and shall continue
until terminated by either party upon sixty (60) days’ written notice. In the
event of termination, Contractor shall ensure, upon request, that he will
perform such work as may be requested to complete and/or transfer work in
process to Company or to a party designated by Company. Contractor shall be
compensated at the rate specified in Section 2(a) for such services.
     10. Independent Contractor Status.
     Company and Contractor expressly agree and understand that Contractor is an
independent contractor and nothing in this Agreement nor the Services rendered
hereunder is meant, or shall be construed in any way or manner, to create
between them a relationship of employer and employee, principal and agent,
partners, joint employers or any other relationship other than that of
independent parties contracting with each other solely for the purpose of
carrying out the provisions of the Agreement. Contractor is not Company’s agent
and, except as expressly authorized (after the date hereof) by Company in
writing, is not authorized and shall not have the power or authority to bind
Company or incur any liability or obligation, or act on Company’s behalf.
Without Company’s prior written consent, at no time shall Contractor represent
that he is an agent of Company, or that any of the views, advice, statements
and/or information that may be provided while performing the Services are those
of Company.

7



--------------------------------------------------------------------------------



 



     While Company is entitled to provide Contractor with general guidance to
assist Contractor in completing the scope of work to Company’s satisfaction,
Contractor is ultimately responsible for directing and controlling the
performance of the task and the scope of work, in accordance with the terms and
conditions of this Agreement. Contractor shall use his best efforts, energy and
skill in his own name and in such manner as he sees fit.
     11. General.
     (a) This Agreement does not create an obligation on Company to continue to
retain Contractor except as set forth herein. This Agreement may not be changed
unless mutually agreed upon in writing signed by both Contractor and Company.
Sections 3, 4, 5, 6, 7 and 8 shall survive the termination of this Agreement
regardless of the manner of such termination. Any waiver by either party of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach of such provision or any other provision hereof.
     (b) Contractor hereby agrees that each provision herein shall be treated as
a separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses herein.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable at law, such provision or provisions shall
be construed by the appropriate judicial body by limited or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear.
     (c) Company shall have the right to assign this Agreement to its successors
and assigns and this Agreement shall inure to the benefit of and be enforceable
by said successors or assigns. Contractor may not assign this Agreement or any
rights or obligations hereunder without Company’s prior written consent. This
Agreement shall be binding upon Contractor’s heirs, executors, administrators
and legal representatives. This Agreement and all aspects of the relationship
between the parties hereto shall be construed and enforced in accordance with
and governed by the internal laws of the Commonwealth of Massachusetts without
regard to its conflict of laws provisions. Moreover, the parties hereby
irrevocably submit to the exclusive jurisdiction of the state or federal courts
of the Commonwealth of Massachusetts for the purpose of any claim or action
arising out of or based upon this Agreement and agree not to commence any such
claim or action other than in the above-named courts.
     (d) This Agreement contains the entire agreement between the parties hereto
with respect to the engagement of Contractor by Company herein, All other
negotiations and agreements (written or oral) between the parties are superseded
by this Agreement, including, without limitation, the Existing Agreement, the
agreement, dated as of January 1, 1997, by and between Company’s predecessor (IS
Robotics Corporation) and Contractor and the November 12, 1998 Inventions
Agreement between Contractor and Company’s predecessor, IS Robotics Corporation,
and there are no representations, warranties, understandings or agreements other
than those expressly set forth herein. The language of all parts of this
Agreement will in all cases be construed as a whole in accordance with its fair
meaning and not strictly for or against either party hereto.

8



--------------------------------------------------------------------------------



 



     (e) All notices provided for in this Agreement shall not be given in
writing and shall be effective when either served by hand delivery, electronic
facsimile transmission, express overnight courier service, or by registered or
certified mail, return receipt requested, addressed to the parties at their
respective addresses as set forth at the beginning of this Agreement, or to such
other address or addresses as either arty may later specify by written notice to
the other.
     (f) This Agreement may be signed in one or more counterparts.
     IN WITNESS WHEREOF, the parties hereto have executed this Independent
Contractor Agreement under seal as of the date first above written.

              iRobot Corporation
 
       
 
  By:   /s/ Colin Angle
 
       
 
       
 
      Colin Angle
 
       
 
  Its:   CEO
 
            /s/ Rodney Brooks           Rodney Brooks

9



--------------------------------------------------------------------------------



 



Exhibit A
[Form of Termination Notice]

10